WOODLEY, Commissioner.
Appellant was convicted of the offense of failing to stop and render aid after a collision- between the automobile he was driving and a bicycle rider, injury resulting to said rider. The jury assessed the punishment at 60 days in jail.
Motion for new trial was overruled on January 26, 1950, and appellant gave notice of appeal and entered into recognizance.
There are no bills of exception in the record, and the proceedings appear to be regular.
The statement of facts found in the record does not bear the approval of the trial judge, and cannot be considered.
No error appearing, the judgment is affirmed.
Opinion approved by the Court.